45 F. Supp. 2d 496 (1999)
Diana JACKSON-SPELLS, Plaintiff,
v.
Ernest P. FRANCIS, Esq., et al., Defendants.
No. Civ. AMD 99-330.
United States District Court, D. Maryland.
March 29, 1999.
*497 Clarence Paul Champion, III, Upper Marlboro, MD, for plaintiff.
Ernest P. Francis, Arlington, VA, for defendants.

MEMORANDUM
DAVIS, District Judge.
According to the complaint in this case, the plaintiff, Diana Jackson-Spells, owned a 1987 motor vehicle. In April and May 1998, she delivered the vehicle to an automotive repair shop operated by Sayyad Enterprises, Inc. for repairs. A dispute arose between plaintiff and the repair shop over the adequacy and cost of the repairs. Jackson-Spells refused to pay what was demanded and, consequently, the shop asserted a mechanic's possessory lien under Maryland law and refused to return the vehicle to plaintiff. Jackson-Spells, acting pro se, sued in state court for replevin, i.e., she sought possession of the vehicle and damages.
The repair shop retained defendant here, Francis, an attorney, to represent it in the replevin action brought by Jackson-Spells. In connection with his representation of the repair shop, Francis sent two written settlement offers directly to the unrepresented Jackson-Spells. Those letters, one incorrectly dated, were attached as exhibits to the complaint in this case, and are attached to this Memorandum.
Jackson-Spells, now represented by counsel, brought this action under the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., asserting that Francis's letters to her offering to settle the replevin litigation instituted by Jackson-Spells constituted "debt collection" activities. If those letters are correctly characterized as efforts at "debt collection" they undoubtedly did not contain the information federal law requires.
The Act clearly covers the activities of attorneys who undertake debt collection efforts, including litigation. Heintz v. Jenkins, 514 U.S. 291, 115 S. Ct. 1489, 131 L. Ed. 2d 395 (1995). Under what seems to be plaintiff's theory of Heintz, however, whenever a lawyer undertakes to represent a client sued by a consumer, who is acting pro se and who has withheld payment for a service, the Act is triggered and compels such counsel to comply with its terms in any written offer to settle the litigation. Needless to say, plaintiff has cited no case that has stretched Heintz so far and the court has found none despite exhaustive research.
I am satisfied that, as a matter of law, the letters involved here are not "communications" within the definition of that term under the Act. See 15 U.S.C. § 1692a(2) ("The term `communication' means the conveying of information regarding a debt...."). Rather, they were precisely what they purported to be: offers to settle litigation which the consumer had herself initiated. Plaintiff has failed to state a claim upon which relief can be granted. Fed.R.Civ.P. 12(b)(6). Accordingly, defendant's motion to dismiss shall be granted.
*498 
*499 
*500